UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1183



EMMANUEL KEWU AMEH,

                                                              Petitioner,

          versus


JOHN D. ASHCROFT,     Attorney   General   of   the
United States,

                                                              Respondent.



                             No. 04-1134



EMMANUEL KEWU AMEH,

                                                              Petitioner,

          versus


JOHN ASHCROFT,

                                                              Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A74-887-925)


Submitted:   July 23, 2004                      Decided:   August 6, 2004


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.
Petitions denied by unpublished per curiam opinion.


Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rockville,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Mark C. Walters, Assistant Director, William C. Erb,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In these consolidated petitions for review, Emmanuel Kewu

Ameh, a native and citizen of Ghana, petitions this court for

review of two separate orders of the Board of Immigration Appeals

(“Board”).      In No. 03-1183, Ameh petitions for review of the

Board’s order affirming, without opinion, the immigration judge’s

order denying Ameh’s motion to terminate proceedings, granting

voluntary departure, and entering an alternate order of removal to

Ghana.   In No. 04-1134, Ameh petitions for review of the Board’s

subsequent order denying his motion to reopen.

             We first address the Board’s denial of Ameh’s motion to

reopen and find that the Board did not abuse its discretion in

denying the motion as untimely filed.        See 8 C.F.R. § 1003.2(c)(2)

(2004); INS v. Doherty, 502 U.S. 314, 323-24 (1992).          We further

find that we lack jurisdiction to review Ameh’s claim that the

Board should have exercised its sua sponte power to reopen his

removal proceedings.     See Calle-Vujiles v. Ashcroft, 320 F.3d 472,

474-75 (3d Cir. 2003); Ekimian v. INS, 303 F.3d 1153, 1159 (9th

Cir. 2002); Luis v. INS, 196 F.3d 36, 40-41 (1st Cir. 1999).

Accordingly, we deny the petition for review in No. 04-1134.

             Additionally, we uphold the immigration judge’s finding

that   the    state   court’s   grant   of   probation   before   judgment

constituted a “conviction” within the meaning of the federal




                                   - 3 -
immigration   laws.      See   8   U.S.C.     §   1101(a)(48)(A)   (2000);

Yanez-Popp v. INS, 998 F.2d 231, 234-37 (4th Cir. 1993).

           Finally, to the extent that Ameh claims that the Board’s

use of the summary affirmance procedure as set forth in 8 C.F.R.

§ 1003.1(e)(4) (2004) violated his rights under the Due Process

Clause, we find that this claim is squarely foreclosed by our

recent decision in Blanco de Belbruno v. Ashcroft, 362 F.3d 272

(4th Cir. 2004).      We do not separately review whether the Board

appropriately streamlined this case.         See id. at 281 (holding that

the remedy when the Board improperly affirms a case under its

summary   affirmance   procedures,    for    example,   by   "allow[ing]    a

non-harmless error to slip through," is judicial review of the

immigration judge's decision).       We therefore deny the petition for

review in No. 03-1183.

           Accordingly, we deny both petitions for review.                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITIONS DENIED




                                     - 4 -